DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because angle 24 is not depicted between the first portion 24 and a horizontal plane 34b as disclosed.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "34" and "34a" have both been used to designate the same horizontal plane.  
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the inner diameter being less than said opening end diameter in said second position of claim 12, an end closure seamed onto said upper end, wherein said end closure has a tab configured to deflect or remove part of said end closure to create an opening of claim 19, and a sealable cover positioned on said upper end, wherein said sealable cover is selectively removable to provide access to contents in said container of claim 20 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 

Specification
The disclosure is objected to because reference character “30” has been used to designate both first position and second position.
The disclosure is objected to because reference characters "30" and "32" have both been used to designate second position.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, and 8-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 is led to be indefinite as it is unclear if “a horizontal plane” of line 3 and “a horizontal plane” of lines 4-5 are directed to the same or distinct planes.  In order to apply art to the claim the limitation will be interpreted as if they are directed to the same plane.
Claim 4 is led to be indefinite as it is unclear if “a horizontal plane” of line 3 and “a horizontal plane” of lines 4-5 are directed to the same or distinct planes.  In order to apply art to the claim the limitation will be interpreted as if they are directed to the same plane.
Claim 8 is led to be indefinite as it is unclear if “a container” of line 1 and “a container” of line 3 are directed to the same or distinct planes.  In order to apply art to the claim the limitation will be interpreted as if they are directed to the same container.
Claim 14 is led to be indefinite as it is unclear if “a container” of line 1 and “a container” of line 2 are directed to the same or distinct planes.  In order to apply art to the claim the limitation will be interpreted as if they are directed to the same container.
The term "substantially" in claim 7 is a relative term which renders the claim indefinite.  The term "constant" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
The term "substantially" in claim 10 is a relative term which renders the claim indefinite.  The term "constant" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-12, 14, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kittmann (US 20180312307).
Claim 1:  Kittmann discloses a cap 20 (flexible overcap) to selectively prevent the opening of some container, comprising: a front wall 21 (center portion) that is deflectable between a first upper position and a second lower position, wherein said front wall 21 (center portion) is biased toward said first upper position; a plurality of intermediate portions 23 (downwardly-oriented snap features) arranged at least partially 
Claim 2:  Kittmann discloses each intermediate portion 23 (snap feature) of said plurality of intermediate portions 23 (snap features) has a first portion connected to a second portion at a connection angle (see annotated fig. 4c below).

    PNG
    media_image1.png
    345
    361
    media_image1.png
    Greyscale


Claim 5:  Kittmann discloses a force F1 (deflection force) being required to move said front wall 21 (center portion) from said first upper position to said second lower position, and a holding force maintaining said front wall 21 (center portion) in said second lower position as the cap 20 (flexible overcap) is bistable (see fig. 4b and P. 0060).  
Claim 6:  Kittmann discloses the holding force being less than the force F1 (deflection force) as the cap 20 (flexible overcap) is bistable and remains in the second lower position until force F2 is applied (see P. 0060).
Claim 7:  Kittmann discloses each intermediate portion 23 (snap feature) being connected to said front wall 21 (center portion) at an angle that remains substantially constant between said first upper position and said second lower position (see fig. 4a-4b and P. 0057).  
Claim 8:  Kittmann discloses an overcap system to prevent the unauthorized opening of a container, comprising: a container having a closed bottom portion, a 
Claim 9:  Kittmann discloses an edge of said front wall 21 (center portion) forms a positive angle with a horizontal plane in said first position, and said edge of said front wall 21 (center portion) forms a negative angle with said horizontal plane in said second position (see fig. 4a-4b).  
Claim 10:  Kittmann discloses said plurality of intermediate portions 23 (snap features) being connected to said front wall 21 (center portion) at an angle that is substantially constant between said first position and said second position of said front wall 21 (center portion) (see fig. 4a-4b and P. 0057).  

Claim 12:  Kittmann discloses a second position existing as the cap 20 (overcap) transitions between the two bistable states shown in figures 4a and 4b, where said inner diameter is larger in that transitional second position than said first position, and said inner diameter is less than said opening end diameter in that transitional second position which exists before the bistable state is reached.  
Claim 14:  Kittmann discloses an overcap system to prevent unauthorized opening of a container, comprising: a container having a closed bottom portion, a sidewall extending upward from said closed bottom portion, and an upper end having an end diameter; a cap 20 (overcap) having: a front wall 21 (center portion) that is deflectable from a first position and a second position in response to a downward force; at least one intermediate portion 23 (snap feature) positioned about a perimeter edge of said front wall 21 (center portion), wherein portions of the latching ring 29 (distal ends) of said at least one intermediate portion 23 (snap feature) form an inner diameter; wherein, in said first position, said inner diameter is smaller than said end diameter such that said at least one intermediate portion 23 (snap feature) engages said upper end, and wherein, in said second position, said inner diameter is larger than said end diameter such that said cap 20 (overcap) is removable from said upper end in response to an upward force applied to said at least one intermediate portion 23 (snap feature) (see fig. 3a, 3e, and 4a-4e).   
.  

Claim(s) 14 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Biesecker (US 8777032).
Claim 14:  Biesecker discloses a container assembly 100 (overcap system) to prevent unauthorized opening of a container 110, comprising: a container 110 having a lower end 124 (closed bottom portion), a sidewall extending upward from said lower end 124 (closed bottom portion), and an upper end having an end diameter; a cap 200 (overcap) having: a top wall 210 (center portion) that is deflectable from a first position and a second position in response to a downward force; at least one flange 20 (snap feature) positioned about a perimeter edge of said top wall 210 (center portion), wherein hooks 244 (distal ends) of said at least one flange 20 (snap feature) form an inner diameter; wherein, in said first position, said inner diameter is smaller than said end diameter such that said at least one flange 20 (snap feature) engages said upper end, and wherein, in said second position, said inner diameter is larger than said end diameter such that said cap 200 (overcap) is removable from said upper end in response to an upward force applied to said at least one flange 20 (snap feature) (see fig. 1, 2, 3, 6, 7, 9, 10).   
Claim 20:  Biesecker discloses a second liner 104 (sealable cover) positioned on said upper end, wherein said second liner 104 (sealable cover) is selectively removable to provide access to contents in said container 110 (see fig. 2).

Claim(s) 14 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Endert (US 8820553).
Claim 14:  Endert discloses an overcap system to prevent unauthorized opening of a container 1, comprising: a container 1 having a closed bottom portion, a sidewall extending upward from said closed bottom portion, and a projection 1.6 (upper end) having an end diameter; a closure element 3 (overcap) having: a centre piece 3.1 (center portion) that is deflectable from a first position I and a second position II in response to a downward force; at least one holding means 3.3 (snap feature) positioned about a perimeter edge of said centre piece 3.1 (center portion), wherein distal ends of said at least one holding means 3.3 (snap feature) form an inner diameter; wherein, in said first position I, said inner diameter is smaller than said end diameter such that said at least one holding means 3.3 (snap feature) engages said upper end, and wherein, in said second position II, said inner diameter is larger than said end diameter such that said closure element 3 (overcap) is removable from said upper end in response to an upward force applied to said at least one holding means 3.3 (snap feature) (see fig. 1).   
Claim 19:  Endert discloses a first metal sheet 1.7 (end closure) seamed onto said upper end, wherein said first metal sheet 1.7 (end closure) has a tab 1.10 configured to deflect or remove part of said first metal sheet 1.7 (end closure) (see fig. 1).

Claim(s) 8 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hubrich (GB 697583).


    PNG
    media_image2.png
    292
    449
    media_image2.png
    Greyscale

.  

Claim(s) 8, 12-14, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lovell (US 3934745).
Claim 8:  Lovell discloses an overcap system to prevent the unauthorized opening of a container 10, comprising: a container 10 having a closed bottom portion, a sidewall extending upward from said closed bottom portion, and a slanting lip 14 (upper portion) of said sidewall that defines an opening end diameter; a cap 20 (overcap) having: a dome 22 (center portion) that is deflectable between a first position and a second position, wherein, in said first position, said dome 22 (center portion) is biased upwardly and away from said container 10 to form a convex cross-sectional shape, and, in said second position, said dome 22 (center portion) has a concave cross-sectional shape; a plurality of snap features positioned about a perimeter edge of said dome 22 (center portion), wherein shoulders 30 (distal ends) of said plurality of snap features form an inner diameter; wherein, in said first position, said shoulders 30 (distal ends) of said plurality of snap features engage said slanting lip 14 (upper portion) of said sidewall, and wherein, in said second position, said shoulders 30 (distal ends) of said plurality of snap features disengage from said slanting lip 14 (upper portion) of said sidewall (see fig. 3-4 and annotated fig. 1 below).  

    PNG
    media_image3.png
    326
    320
    media_image3.png
    Greyscale

Claim 12:  Lovell discloses said inner diameter being larger in said second position than said first position, and said inner diameter being less than said opening end diameter in said second position (see fig. 4).
Claim 13:  Lovell discloses a slot 28 being formed between adjacent snap features of said plurality of snap features, and said slot 28 extends from a lower end of adjacent snap features of said plurality of snap features to a point that is offset from an upper end of adjacent snap features of said plurality of snap features (see annotated fig. 1 above).  
Claim 14:  Lovell discloses an overcap system to prevent unauthorized opening of a container 10, comprising: a container 10 having a closed bottom portion, a sidewall extending upward from said closed bottom portion, and an slanting lip 14 (upper end) having an end diameter; a cap 20 (overcap) having: a dome 22 (center portion) that is deflectable from a first position and a second position in response to a downward force; at least one snap feature positioned about a perimeter edge of said dome 22 (center 
Claim 17:  Lovell discloses the dome 22 (center portion) reverting to said first position after removal of said downward force (see C. 4 L. 18-21).

Claim(s) 1, 2, and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heller (US 1916859).
Claim 1:  Heller a closure (flexible overcap) to selectively prevent the opening of some container, comprising: a center portion that is deflectable between a first upper position and a second lower position, wherein said center portion is biased toward said first upper position; engaging elements 14 (downwardly-oriented snap features) arranged at least partially around a perimeter edge of said center portion, wherein each engaging element 14 (snap feature) of said plurality of engaging elements 14 (snap features) has a gripping element 15 (distal end), and said gripping element 15 (distal ends) form an inner diameter; and wherein when said center portion is in said first upper position, said gripping element 15 (distal ends) form a first inner diameter, and wherein when said center portion deflects to said second lower position, said portions of the gripping element 15 (distal ends) move outwardly to a second inner diameter that is 

    PNG
    media_image4.png
    475
    282
    media_image4.png
    Greyscale

Claim 2:  Heller discloses each engaging element 14 (snap feature) of said plurality of engaging elements 14 (snap features) having a first portion connected to a gripping element 15 (second portion) at a connection angle (see fig. 1).
Claim 4:  Heller discloses when said center portion is in said second lower position, said first portion of each engaging element 14 (snap feature) of said plurality of engaging elements 14 (snap features) forms a first angle with a horizontal plane of approximately 50 degrees which falls within the claimed range of between approximately 30 degrees and 60 degrees, and said second portion of each engaging .  

Claim(s) 14 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Donovan (US 3398848).
Claim 14:  Donovan discloses an overcap system to prevent unauthorized opening of a container 10, comprising: a container 10 having a closed bottom portion, a sidewall extending upward from said closed bottom portion, and a first locking means 16 (upper end) having an end diameter; a closure 26 (overcap) having: an end wall 32 (center portion) that is deflectable from a first position and a second position in response to a downward force; at least one tubular sidewall 28 (snap feature) positioned about a perimeter edge of said end wall 32 (center portion), wherein inturned flange 30 (distal ends) of said at least one tubular sidewall 28 (snap feature) form an inner diameter; wherein, in said first position, said inner diameter is smaller than said end diameter such that said at least one tubular sidewall 28 (snap feature) engages said upper end, and wherein, in said second position, said inner diameter is larger than said end diameter such that said closure 26 (overcap) and is capable of being removed from said upper end in response to an upward force applied to said at least one tubular sidewall 28 (snap feature) (see fig. 1-2).  
Claim 15:  Donovan discloses that the structure of the locking means being sufficient to resist removal of the closure from the container by an axial pulling by a child or another such that removal is intended to occur with the assistance of closure protuberances becoming engaged in the notches of the container end and riding up the sides of the notches as the closure is turned to impart axially upward movement, resulting in the upward force required to overcome the structure of the locking means being greater than the downward force to deflect the end wall 32 (center portion) (see C. 3 L. 45-58).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kittmann (US 20180312307) as applied to claim 14 above, and further in view of Hayes (US 5850951).
 Claim 18:  Kittmann discloses the claimed invention except for a pilfer band extending around said at least one snap feature to hold said at least one snap feature against said upper end, wherein said pilfer band breaks in response to a predetermined force caused by said center portion moving from said first position to said second position and said at least one snap feature moving outward.  
Hayes teaches a tamper evidencing means in the form of a paper band or plastic shrink band 56 (pilfer band) extending around a closure 12 and container 11, wherein the tamper evidencing means in the form of a paper band or plastic shrink band 56 (pilfer band) has a line of weakness 58 such that it breaks in response to a predetermined force (see fig. 2-3 and C. 6 L. 6-9).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the overcap system to include a tamper evidencing means in the form of a paper band or plastic shrink band 56 (pilfer band) with a line of weakness 58 around said at least one intermediate portion 23 (snap feature), holding 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLAN D STEVENS whose telephone number is (571)270-7798.  The examiner can normally be reached on Monday-Friday 12-8 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALLAN D STEVENS/Primary Examiner, Art Unit 3736